NUMBER 13-19-00091-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                   IN RE PATRICIA JARAMILLO BARRERA


                       On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
               Memorandum Opinion by Justice Perkes

       Relator Patricia Jaramillo Barrera filed a petition for writ of mandamus in the above

cause seeking to compel the trial court to vacate its oral ruling denying her motion to

disqualify opposing counsel. Relator requests that we direct the trial court to (1) withdraw

its January 31, 2019 order denying disqualification, (2) sustain relator’s objections to the

response to the motion to disqualify, (3) disqualify counsel, (4) order the real party in

interest to obtain new counsel within thirty days or face death penalty sanctions, and (5)

award relator her attorney’s fees and costs in the trial court and this Court.
       To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and that no adequate appellate remedy exists.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An abuse of

discretion occurs when a trial court’s ruling is arbitrary and unreasonable or is made

without regard for guiding legal principles or supporting evidence. In re Nationwide, 494

S.W.3d at 712; Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We

determine the adequacy of an appellate remedy by balancing the benefits of mandamus

review against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014)

(orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. Mandamus is

available when a motion to disqualify is inappropriately denied because there is no

adequate remedy on appeal. In re Turner, 542 S.W.3d 553, 555 (Tex. 2017) (orig.

proceeding) (per curiam); In re Columbia Valley Healthcare Sys., L.P., 320 S.W.3d 819,

824 n.2 (Tex. 2010) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the record, and the applicable law, is of the opinion that relator has not met her burden to

obtain mandamus relief. Accordingly, we deny the petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a), 52.10(b).

                                                 JUSTICE GREGORY T. PERKES,
                                                 Justice

Delivered and filed the
5th day of March, 2019.




                                             2